
	
		I
		112th CONGRESS
		1st Session
		H. R. 995
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2011
			Mr. Carnahan (for
			 himself and Mr. Rogers of Michigan)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To improve transportation safety, efficiency, and system
		  performance through innovative technology deployment and
		  operations.
	
	
		1.Short titleThis Act may be cited as the
			 Smart Technologies for Communities
			 Act.
		2.FindingsCongress finds the following:
			(1)Congestion on our roadways is hampering
			 American’s daily lives, slowing down commerce, polluting the environment we
			 live in, and wasting fuel. It is estimated that in our metropolitan
			 communities, the average commuter wasted 34 hours in 2009 sitting in traffic,
			 resulting in 3,900,000,000 gallons of wasted fuel and costing more than
			 $115,000,000,000 annually. With our growing population and demand for freight
			 transportation expected to double by 2035, failure to address traffic
			 congestion adds to the cost of goods movement and threatens the Nation’s
			 economic competitiveness and quality of life.
			(2)Even with a record
			 decline in traffic fatalities in 2009, nearly 34,000 people were killed on
			 United States roads, the equivalent of more than 200 fully loaded 737
			 airliners. The economic cost alone of traffic fatalities and injuries has been
			 estimated at $230,000,000,000 each year.
			(3)The transportation
			 sector contributes nearly one-third of the Nation’s carbon dioxide emissions,
			 while wasted fuel from idling vehicles and stop-and-go traffic puts family
			 budgets in the red, drives up the cost of goods and services, and increases our
			 Nation’s dependence on foreign oil.
			(4)The United States
			 cannot continue to simply build our way into a safer, cleaner, and more
			 efficient transportation system. We must make better use of the tools that are
			 available, including intelligent transportation systems (ITS), to actively
			 manage our transportation network to improve safety, efficiency, and multimodal
			 connectivity.
			(5)Technology
			 solutions are available today to help cities and States reduce congestion and
			 emissions, make our roads and transit systems safer, and provide the public
			 with improved access to transportation options and real-time information to
			 make efficient travel decisions.
			(6)Transitioning to
			 electric and other alternative fueled vehicles requires the integration of
			 intelligent transportation systems with the Smart Grid and other energy
			 distribution and charging systems.
			(7)ITS technologies
			 are cost effective and quick to deploy, with solutions like synchronized and
			 adaptive traffic signals yielding a $40 return in time and fuel savings for
			 every $1 invested while also reducing carbon dioxide emissions up to 22 percent
			 and travel delays by 25 percent. The Government Accountability Office found the
			 benefit-cost ratio of a nationwide real-time traffic information system to be
			 25 to 1, with a $1,200,000,000 investment returning more than $30,000,000,000
			 in safety, mobility, and environmental benefits. The overall benefit-cost ratio
			 of ITS-enabled operational improvements is estimated at 9 to 1, a significant
			 return on investment when compared to the addition of new highway capacity
			 which has an estimated benefit-to-cost ratio of 2.7 to 1.
			(8)An estimated 31 percent of traffic crashes
			 could be prevented or have their impact reduced through the deployment of
			 collision avoidance technologies, according to the Insurance Institute for
			 Highway Safety. Moreover, the Department of Transportation estimates that a
			 comprehensive vehicle-to-vehicle and vehicle-to-infrastructure communications
			 network could potentially prevent or reduce the impact of 81 percent of all
			 unimpaired vehicle crashes. For ITS technologies like vehicle-to-vehicle and
			 vehicle-to-infrastructure communications, a national coordinated deployment
			 structure is important for ensuring uniform standards and regulations that
			 ensure interoperability and stability.
			(9)Transitioning to a more efficient,
			 performance-based transportation network requires ITS technologies to provide
			 accurate, real-time traffic and multimodal transportation system information
			 necessary for measuring performance, as well as for actively managing the
			 transportation network to optimize capacity and meet or exceed system
			 performance goals.
			(10)Effective
			 transportation financing mechanisms of today and tomorrow depend on ITS to be
			 viable, including electronic toll collection, dynamic pricing, integrated
			 payment systems for transit, tolls, parking and other services, and potential
			 future alternatives such as variable mileage-based user fees.
			(11)Investing in ITS
			 creates good jobs, with an average of 50 percent of ITS project spending going
			 directly to wages and salaries as compared to 20 percent for new highway
			 construction. Researchers from the London School of Economics and the
			 Information Technology and Innovation Foundation (referred to in this section
			 as ITIF) have found that investing in ITS creates a network
			 effect throughout the economy and stimulates job creation across multiple
			 sectors, including green jobs, high-tech, automotive, information technology,
			 consumer electronics, and related industries. In addition, investing in ITS
			 provides a foundation for long-term benefits including government cost savings,
			 economy-wide productivity, and an improved quality of life.
			(12)The lack of
			 national investment in ITS has caused the Nation to fall behind other world
			 innovation leaders. A 2010 ITIF report found that the United States is lagging
			 behind Japan, South Korea, Singapore, and other leading Asian and European
			 nations in the deployment of ITS technologies with countries like China
			 beginning to invest heavily in the deployment of transportation technology.
			 These countries have generated significant benefits for their citizens,
			 economy, and environment by investing heavily in ITS solutions. In order to
			 strengthen the Nation’s economic competitiveness and quality of life, it is in
			 the interest of the United States to encourage the accelerated development and
			 deployment of intelligent transportation systems.
			3.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Eligible
			 entityThe term “eligible
			 entity” means a State or local government, including a territory of the United
			 States, tribal government, transit agency, port authority, metropolitan
			 planning organization, or other political subdivision of a State or local
			 government or a multi-State or multi-jurisdictional group applying through a
			 single lead applicant.
			(2)ITSThe
			 term ITS means intelligent transportation systems.
			(3)Multi-jurisdictional
			 groupThe term
			 “multi-jurisdictional group” means a combination of State governments, locals
			 governments, metropolitan planning agencies, transit agencies, or other
			 political subdivisions of a State that have signed a written agreement to
			 implement the Smart Communities Technology Initiative across jurisdictional
			 boundaries. Each member of the group, including the lead applicant, must be an
			 eligible entity to receive a grant under this Act.
			(4)SecretaryThe
			 term Secretary means the Secretary of Transportation.
			4.Smart communities
			 technology initiative
			(a)Establishment of
			 programNot later than 6
			 months after the date of enactment of this Act, the Secretary shall establish a
			 Smart Communities Technology Initiative to provide grants to eligible entities
			 to develop pilot programs to serve as model deployment sites for large scale
			 installation and operation of ITS to improve safety, efficiency, system
			 performance, and return on investment. The Secretary shall develop criteria for
			 selection of an eligible entity to receive a grant, including how the
			 deployment of technology will enable the recipient—
				(1)to reduce costs
			 and improve return on investments, including through the enhanced utilization
			 of existing transportation capacity;
				(2)to deliver environmental benefits and
			 reduce energy consumption by alleviating congestion and streamlining traffic
			 flow;
				(3)to measure and improve the operational
			 performance of its transportation network;
				(4)to reduce the number and severity of
			 traffic collisions and increase driver, passenger, and pedestrian
			 safety;
				(5)to collect, disseminate, and utilize
			 real-time traffic, transit, parking, and other transportation-related
			 information to improve mobility, reduce congestion, and provide for more
			 efficient and accessible transportation alternatives;
				(6)to monitor transportation assets to improve
			 infrastructure management, reduce maintenance costs, prioritize investment
			 decisions, and ensure a state of good repair; and
				(7)to deliver
			 economic benefits by reducing delays, improving system performance, and
			 providing for the efficient and reliable movement of goods and services.
				(b)Request for
			 applicationsNot later than 6
			 months after the date of enactment of this Act, the Secretary shall request
			 applications in accordance with section 5 for participation in the Smart
			 Communities Technology Initiative.
			5.Grant
			 program
			(a)Grant
			 applicationTo be considered
			 for a grant under this Act, an eligible entity shall submit an application to
			 the Secretary that includes the following:
				(1)Deployment
			 planA plan to deploy and
			 provide for the long-term operation and maintenance of intelligent
			 transportation systems to improve safety, efficiency, system performance, and
			 return on investment, such as—
					(A)real-time
			 integrated traffic, transit, and multimodal transportation information;
					(B)advanced traffic,
			 freight, parking, and incident management systems;
					(C)collision avoidance systems;
					(D)advanced
			 technologies to improve transit and commercial vehicle operations;
					(E)synchronized,
			 adaptive, and transit preferential traffic signals;
					(F)advanced
			 infrastructure condition assessment technologies; and
					(G)other technologies to improve system
			 operations, including ITS applications necessary for multimodal systems
			 integration and for achieving performance goals.
					(2)ObjectivesQuantifiable system performance
			 improvements, including reducing traffic-related crashes, congestion, and
			 costs, optimizing system efficiency, and improving access to transportation
			 services.
				(3)ResultsQuantifiable safety, mobility, and
			 environmental benefit projections including data driven estimates of how the
			 project will improve the region’s transportation system efficiency and reduce
			 traffic congestion.
				(4)PartnershipsA plan for partnering with the private
			 sector, public agencies including multimodal and multijurisdictional entities,
			 research institutions, organizations representing transportation and technology
			 leaders, and other transportation stakeholders.
				(5)LeveragingA
			 plan to leverage and optimize existing local and regional ITS investments.
				(6)InteroperabilityA
			 plan to ensure interoperability of deployed technologies with other tolling,
			 traffic management, and intelligent transportation systems.
				(b)Grant
			 selection
				(1)Grant
			 awardsNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall award a grant to not more than 6 eligible entities
			 with funds available for up to 5 fiscal years.
				(2)Geographic
			 diversityIn awarding a grant under this section, the Secretary
			 shall ensure, to the extent practicable, that grant recipients represent
			 diverse geographic areas of the United States, including urban, suburban, and
			 rural areas.
				6.Uses of
			 fundsA grant recipient may
			 use funds authorized in this Act to deploy, operate, and maintain ITS and
			 ITS-enabled operational strategies, including—
			(1)advanced traveler information
			 systems;
			(2)advanced
			 transportation management technologies;
			(3)infrastructure
			 maintenance, monitoring, and condition assessment;
			(4)advanced public
			 transportation systems;
			(5)transportation system performance data
			 collection, analysis, and dissemination systems;
			(6)advanced safety
			 systems, including vehicle-to-vehicle and vehicle-to-infrastructure
			 communications and other collision avoidance technologies;
			(7)integration of
			 intelligent transportation systems with the Smart Grid and other energy
			 distribution and charging systems;
			(8)electronic pricing
			 and tolling systems; and
			(9)advanced mobility
			 and access technologies, such as dynamic ridesharing and information systems to
			 support human services for elderly and disabled Americans.
			7.Reports
			(a)Report to
			 SecretaryNot later than 1
			 year after an eligible entity receives a grant award under this Act and each
			 year thereafter, each grant recipient shall submit a report to the Secretary
			 that describes—
				(1)deployment and
			 operational cost compared to the benefits and savings from the pilot program
			 and compared to other alternative approaches; and
				(2)how the project
			 has met the original expectation as projected in the deployment plan submitted
			 with the application, including—
					(A)data on how the
			 program has helped reduce traffic crashes, congestion, costs, and other
			 benefits of the deployed systems;
					(B)data on the effect
			 of measuring and improving transportation system performance through the
			 deployment of advanced technologies;
					(C)the effectiveness
			 of providing real-time integrated traffic, transit, and multimodal
			 transportation information to the public to make informed travel decisions;
			 and
					(D)lessons learned and recommendations for
			 future deployment strategies to optimize transportation efficiency and
			 multimodal system performance.
					(b)Report to
			 CongressNot later than 2
			 years after grants have been allocated and each year thereafter, the Secretary
			 shall submit a report to Congress that describes the effectiveness of grant
			 recipients in meeting their projected deployment plan, including data on how
			 the program has—
				(1)reduced
			 traffic-related fatalities and injuries;
				(2)reduced traffic
			 congestion and improved travel time reliability;
				(3)reduced
			 transportation-related emissions;
				(4)optimized
			 multimodal system performance;
				(5)improved access to
			 transportation alternatives;
				(6)provided the
			 public with access to real-time integrated traffic, transit, and multimodal
			 transportation information to make informed travel decisions;
				(7)provided cost
			 savings to transportation agencies, businesses, and the traveling public; and
				(8)provided other
			 benefits to transportation users and the general public.
				(c)Additional
			 grantsIf the Secretary determines from a grant recipient’s
			 reports that the recipient is not carrying out the requirements of the grant,
			 the Secretary may cease to provide any additional grant funds to the recipient.
			 The Secretary shall have the authority to redistribute remaining funds to
			 select additional eligible entities for pilot programs under this Act.
			8.Authorization of
			 appropriations
			(a)Funding
				(1)In
			 generalThere are authorized
			 to be appropriated out of the Highway Trust Fund to carry out this Act—
					(A)$100,000,000 for
			 fiscal year 2012;
					(B)$300,000,000 for
			 fiscal year 2013;
					(C)$200,000,000 for
			 fiscal year 2014;
					(D)$200,000,000 for
			 fiscal year 2015;
					(E)$200,000,000 for
			 fiscal year 2016; and
					(F)$200,000,000 for
			 fiscal year 2017.
					(2)Contract
			 authorityFunds authorized
			 under this subsection shall be available for obligation in the same manner as
			 if the funds were apportioned under chapter 1 of title 23, United States Code,
			 except that such funds shall not be transferable, the obligation limitations
			 shall not apply to such funds, and shall remain available until
			 expended.
				(b)Grant
			 limitationThe Secretary may not award more than 25 percent of
			 the amount appropriated under this Act to a single grant recipient.
			(c)Expenses for
			 grant recipientsA grant recipient under this Act may use not
			 more than 5 percent of the grant award each fiscal year to carry out planning
			 and reporting requirements.
			(d)Expenses for
			 SecretaryBefore awarding grant funds under this Act, the
			 Secretary may set aside $3,000,000 each fiscal year for program reporting,
			 evaluation, and administrative costs.
			
